Samuell Cutler plantiff against William Hearsy of Hingham Defend* in an Action of the case to the vallue of seaventy pound for wrong don to him in withholding & refusing to giue possession of a howse lott being in Hingham contayning fiue acres of land formerly the land of John Cutler Deceased Due to the said Samuell Cutler by Inheritance & Due Damages according to Attachm* Dated the 20th of January *451671 . . . the Jurie . . . found for the plantiff seauenty pound Damage or the present possession of two thirds of fiue acres of land sued for & after the Decease of widdow Huett the pi* mother the possession of the whole fiue acres with Costs of Court thirty nine shillings & six pence. The Court accepted this verdict but vnder-standing by the Townesmen of Hingham y* she viz* ye abouesd widdow is an Antient & necessituose woman the Court hath ordered that shee shall if Necessity requires haue the disposall of the third part of the said Estate to sell for her supply & vnto this Order the said Cutler in Court gaue his consent.